IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                            )       No. 79358-6-I
                                                )
                            Respondent,         )
                                                )
                    v.                          )
                                                )       UNPUBLISHED OPINION
OKLER, MICHAEL CRAIG,                           )
DOB: 02/15/1960,                                )
                                                )
                            Appellant.          )

       BOWMAN, J. — Michael Craig Okler challenges the condition that he

register as a sex offender following his 1990 convictions for child molestation as

unconstitutional because it violates ex post facto prohibitions under the state and

federal constitutions. Okler concedes his argument contradicts existing case law

but asks us to determine whether we should interpret the Washington State

Constitution’s ex post facto provision independently of its federal counterpart

under State v. Gunwall.1 We conclude that the Washington State Constitution

provision does not extend broader rights than its counterpart in the United States

Constitution. Because existing case law establishes that retroactive application

of sex-offender registration statutes does not violate ex post facto restrictions, we

affirm Okler’s conviction for failure to register as a sex offender but remand to


       1
           State v. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986).


       Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79358-6-I/2


strike community custody supervision fees and nonrestitution interest from his

judgment and sentence.

                                              FACTS

       In September 1990, Okler pleaded guilty to three counts of first degree

child molestation for acts that occurred in 1989. Okler successfully completed a

special sex-offender sentencing alternative and has no subsequent criminal

convictions for sex-related offenses.

       Seven months earlier in February 1990, Washington had enacted a

statute requiring convicted sex offenders to register with the sheriff of the county

in which they reside. LAWS OF 1990, ch. 3, §§ 401-409; see RCW

9A.44.130(1)(a). A 1999 amendment to the statute requires offenders without a

fixed address to report weekly, in person, to the sheriff of the county of

registration. LAWS OF 1999, 1st Spec. Sess., ch. 6, § 2; see RCW

9A.44.130(6)(b). Okler’s 1990 judgment and sentence required him to register

as a sex offender “for 15 years after the last date of release from confinement.”

Okler registered as “not having a fixed residence.”

       In January 2017, the State charged Okler with failing to register as a sex

offender while on community custody because he failed to report in person to the

sheriff’s office “on or about the weeks of June 8, 2016 through July 8, 2016.”2

Okler pleaded guilty as charged.

       At sentencing, Okler requested an exceptional sentence downward

because “physical and mental health conditions” affected his “capacity to



       2
           Okler was convicted of failing to register in 2006 and 2010.


                                                  2
No. 79358-6-I/3


conform his conduct to the requirements of the law.”3 The trial court denied his

request for an exceptional sentence downward but sentenced Okler to 43 months

in prison, the low end of the standard range. The court determined that Okler

was indigent and imposed the mandatory victim penalty assessment but waived

all other discretionary legal financial obligations (LFOs).

        Okler appeals his sentence.

                                           ANALYSIS

        Okler argues the retroactive application of the sex-offender registration

statute4 and its 1999 amendment5 violates the prohibitions against ex post facto

laws under our state constitution.6 He also challenges imposition of certain

discretionary LFOs and raises several issues in his statement of additional

grounds for review (SAG).




        A forensic psychological assessment showed that Okler has “significant” cognitive
        3

impairment. He has a history of head injuries, chronic pain, and alcohol and drug use.
        4
            RCW 9A.44.130-.140.
        5
            RCW 9A.44.130(6)(b).
        6
            In support of his claim, Okler moves to supplement the appellate record with his 1990
judgment and sentence showing that the acts leading to his 1990 convictions for child molestation
occurred in “Summer-Fall, 1989.” Generally, an appellate court does not consider evidence that
was not part of the trial court record. State v. Curtiss, 161 Wash. App. 673, 703, 250 P.3d 496
(2011). RAP 9.11(a) establishes six requirements a party must show to supplement the record
on review. We permit new evidence only if the party meets all six conditions. Wash. Fed’n of
State Emps., Council 28, AFL-CIO v. State, 99 Wash. 2d 878, 884, 665 P.2d 1337 (1983). But we
also liberally interpret the RAP “to promote justice and facilitate the decision of cases on the
merits.” RAP 1.2(a). “Although RAP 1.2 does not provide a freestanding mechanism to admit
new evidence, its direction to liberally read these procedural rules” should guide the interpretation
of RAP 9.11. Randy Reynolds & Assocs., Inc. dba Reynolds Real Estate v. Harmon, 193 Wash. 2d
143, 154, 437 P.3d 677 (2019). Without Okler’s 1990 judgment and sentence, the record would
support review of his challenge to the 1999 amendment to the sex-offender registration statute
but would not support review of the 1990 statute itself. In the interests of judicial economy, and to
facilitate our decision on the merits, we grant Okler’s motion to supplement the record. See
Wash. Fed’n of State Emps., 99 Wash. 2d at 885-86.


                                                 3
No. 79358-6-I/4


Ex Post Facto Provisions
       We presume a statute is constitutional, and the challenging party must

prove it violates the constitution beyond a reasonable doubt. State v. Ward, 123
Wash. 2d 488, 496, 869 P.2d 1062 (1994).

              The ex post facto clauses of the federal and state
       constitutions forbid the State from enacting any law which imposes
       punishment for an act which was not punishable when committed
       or increases the quantum of punishment annexed to the crime
       when it was committed.

Ward, 123 Wash. 2d at 496; U.S. CONST. art. I, § 10; WASH. CONST. art. I, § 23. A

law violates the ex post facto clause if it is (1) substantive, rather than

procedural; (2) retrospective; and (3) disadvantages the person affected by it.

Ward, 123 Wash. 2d at 498.

       Washington Courts have addressed ex post facto challenges to RCW

9A.44.130 through .140 and the 1999 amendment to the statute. Those

challenges withstood constitutional scrutiny under the federal and state

constitutions. See Ward, 123 Wash. 2d at 510-11 (requirement to register as a sex

offender is regulatory rather than punitive); State v. Enquist, 163 Wash. App. 41,

49, 256 P.3d 1277 (2011) (Division Two of our court determined that the

“inconvenience” of in-person registration is not punishment); State v. Boyd, 1 Wn.

App. 2d 501, 507-13, 408 P.3d 362 (2017) (we determined weekly in-person

check-in requirement is inconvenient but does not constitute punishment).

       Ward, Enquist, and Boyd provide extensive ex post facto analyses of the

1990 sex-offender registration statute and its 1999 amendment. The cases

presume that the statute is substantive and retrospective, note that the ex post

facto analysis is the same for both the federal and state constitutions, and


                                           4
No. 79358-6-I/5


examine the statute under a single standard—whether retroactive application

“disadvantages” the defendant. See Ward, 123 Wash. 2d at 498, 496-97;

Enquist¸163 Wn. App. at 46; Boyd, 1 Wash. App. 2d at 510, 507-08.

       In Ward, the Washington Supreme Court explicitly adopted the federal

interpretation of what it means to be disadvantaged—“the sole determination of

whether a law is ‘disadvantageous’ is whether the law alters the standard of

punishment which existed under prior law.” Ward, 123 Wash. 2d at 498. As noted

above, our courts have concluded that the sex-offender registration statutes are

regulatory rather than punitive and thus do not alter the standard of punishment.

See Ward, 123 Wash. 2d at 510-11; Enquist, 163 Wash. App. at 49; Boyd, 1 Wash. App.
2d at 513. Because the statutes do not alter the standard of punishment,

retroactive application does not violate the ex post facto clauses of the state and

federal constitutions. Ward, 123 Wash. 2d at 511; Enquist, 163 Wash. App. at 49;

Boyd, 1 Wash. App. 2d at 510, 513. Okler acknowledges this precedent but asks

us to examine separately the sex-offender registration statute and its 1999

amendment under the Washington State Constitution’s ex post facto provision.

       In State v. Gunwall, 106 Wash. 2d 54, 61-62, 720 P.2d 808 (1986), the

Washington Supreme Court established six nonexclusive criteria for considering

whether to interpret our state constitution independently of federal guarantees—

(1) the textual language of the state constitution, (2) significant differences in the

texts of the parallel provisions of the state and federal constitutions, (3) state

constitutional and common law history, (4) preexisting state law, (5) differences

in structure between the state and federal constitutions, and (6) matters of




                                           5
No. 79358-6-I/6


particular state interest or local concern. The fifth Gunwall factor “will always

point toward pursuing an independent state constitutional analysis because the

federal constitution is a grant of power from the states, while the state

constitution represents a limitation of the State’s power.” State v. Young, 123
Wash. 2d 173, 180, 867 P.2d 593 (1994).

       Washington’s ex post facto clause is found in the constitution’s

“Declaration of Rights” article and states, “No bill of attainder, ex post facto law,

or law impairing the obligations of contracts shall ever be passed.” WASH.

CONST. art. I, § 23. It is nearly identical to the federal provision that states, in

pertinent part, “No state shall . . . pass any bill of attainder . . . [or] ex post facto

law.” U.S. CONST. art. I, § 10. The federal clause in the United States

Constitution appears in the article establishing the powers of states. The textual

similarities in both provisions weigh against independent interpretation of the

state provision under the first two Gunwall factors.

       Okler argues that despite the similarity in language, we are free to

interpret our state constitution’s ex post facto provision separately from the

federal provision. He asserts that “the meaning of a state constitutional provision

does not change whenever the United States Supreme Court interprets an

analogous federal provision.” But as discussed below, an analysis of our legal

history and preexisting case law shows that the Washington Supreme Court has

opted to interpret our ex post facto provision consistent with that of its federal

counterpart.




                                             6
No. 79358-6-I/7


       In the eighteenth century, the United States Supreme Court established

that ex post facto analysis requires consideration of whether a statute “changes

the punishment, and inflicts a greater punishment, than the law annexed to the

crime when committed.” Calder v. Bull, 3 U.S. 386, 390, 3 Dall. 386, 1 L. Ed. 648

(1798). A later decision broadened the definition of an ex post facto law to

       “one which, in its operation, makes that criminal which was not so
       at the time the action was performed, or which increases the
       punishment, or, in short, which, in relation to the offense or its
       consequences, alters the situation of a party to his disadvantage.”

Kring v. Missouri, 107 U.S. 221, 228-29, 2 S. Ct. 443, 27 L. Ed. 506 (1883)

(quoting United States v. Hall, 26 F. Cas. 84, 86, 2 Wash. C.C. 366 (1809)),

overruled by Collins v. Youngblood, 497 U.S. 37, 110 S. Ct. 2715, 111 L. Ed. 2d
30 (1990). The United States Supreme Court later concluded, “The Constitution

forbids the application of any new punitive measure to a crime already

consummated, to the detriment or material disadvantage of the wrongdoer.”

Lindsey v. Washington, 301 U.S. 397, 401, 57 S. Ct. 797, 81 L. Ed. 1182 (1937).

       The Washington Supreme Court adopted the analysis in Calder and

applied it to our state’s ex post facto prohibition. State v. Edwards, 104 Wash. 2d
63, 70-71, 701 P.2d 508 (1985). A law violates the ex post facto prohibition if it

“permits imposition of a different or more severe punishment than was

permissible when the crime was committed.” Edwards, 104 Wash. 2d at 70-71; see

State v. Handran, 113 Wash. 2d 11, 14, 775 P.2d 453 (1989). But the court also

concluded that “[l]egislation further violates the provision if it is made retroactive

and disadvantages the offender. Edwards, 104 Wash. 2d at 71. Despite this new




                                           7
No. 79358-6-I/8


language, the court continued to focus on whether a statute increased

punishment:

          “[A]lterations which do not increase the punishment, nor change the
          ingredients of the offence [sic] or the ultimate facts necessary to
          establish guilt, but—leav[e] untouched the . . . amount or degree of
          proof essential to conviction . . .” do not violate the ex post facto
          provision.

Edwards, 104 Wash. 2d at 717 (quoting Hopt v. Utah, 110 U.S. 574, 590, 4 S. Ct.
202, 28 L. Ed. 262 (1884)).

          The focus on “punishment” permeates Washington’s ex post facto cases.

See Johnson v. Morris, 87 Wash. 2d 922, 927, 557 P.2d 1299 (1976) (“statute is ex

post facto when it inflicts a greater punishment for the commission of a crime

than that which was originally annexed to the crime when committed”); State v.

Henderson, 34 Wash. App. 865, 872, 664 P.2d 1291 (1983) (an ex post facto

statute inflicts greater punishment than originally annexed to the crime when

committed); In re Pers. Restraint Petition of Williams, 111 Wash. 2d 353, 362-63,

759 P.2d 436 (1988) (“[e]x post facto concerns generally arise when a statute

criminalizes actions that were legal when performed or when the punishment for

a crime is increased beyond that in effect when the crime was committed”); State

v. Elliott, 114 Wash. 2d 6, 18, 785 P.2d 440 (1990) (new law violates the prohibition

against ex post facto laws if it “ ‘permits imposition of a different or more severe

punishment than when the crime was committed’ ”) (quoting Handran, 113 Wash. 2d

at 14).




          7
              Alterations in original.


                                           8
No. 79358-6-I/9


        In Collins v. Youngblood, the United States Supreme Court overruled

Kring and established that the inquiry on whether a statute violates ex post facto

prohibitions is “not whether the law is a burden, or ‘disadvantageous’ to the

defendant, but whether it makes more burdensome the punishment for the

crime.” Ward, 123 Wash. 2d at 497 (citing Collins, 497 U.S. at 42-43). Post-Collins,

Washington continues to use “disadvantageous” as part of the test for

unconstitutional ex post facto statutes but explicitly tethers the term to

“punishment.” In re Pers. Restraint of Powell, 117 Wash. 2d 175, 188, 814 P.2d 635

(1991). “The threshold question in determining whether a law which affects

parole is disadvantageous to prisoners is whether the law alters the ‘standard of

punishment’ which existed under prior law.” Powell, 117 Wash. 2d at 188.

        Our legal history and preexisting case law do not support Okler’s

argument that the Washington State Constitution requires a broader reading of

the term “disadvantageous” when determining whether a law goes against ex

post facto restrictions. Indeed, the link between the term “disadvantageous” and

the phrase “alters the standard of punishment” stems not from federal law but

from the Washington Supreme Court in Powell, 117 Wash. 2d at 188. We conclude

that the Gunwall factors weigh against independent interpretation of

Washington’s ex post facto clause.8




         8
           Okler contends the sixth Gunwall factor favors independent interpretation because
criminal law is a matter of local concern delegated to the state. He is correct that “criminal law in
general involves local, not national, concerns.” State v. Russell, 125 Wash. 2d 24, 61, 882 P.2d 747
(1994). But this does not affect our conclusion. Four of the six Gunwall factors do not support
independent and broader protection under the state ex post facto clause.


                                                 9
No. 79358-6-I/10


Retroactive Application

        Our Supreme Court has determined that retroactive application of the

1990 sex-offender registration statute does not violate the prohibition on ex post

facto laws because it does not impose punishment:

        The Legislature’s purpose was regulatory, not punitive; registration
        does not affirmatively inhibit or restrain an offender’s movement or
        activities; registration per se is not traditionally deemed
        punishment; nor does registration of sex offenders necessarily
        promote the traditional deterrent function of punishment. Although
        a registrant may be burdened by registration, such burdens are an
        incident of the underlying conviction and are not punitive for
        purposes of ex post facto analysis.

Ward, 123 Wash. 2d at 510-11. We have similarly determined that the 1999

amendments requiring in-person registration for offenders without a fixed

address are regulatory, not punitive. Boyd, 1 Wash. App. 2d at 510-13.9 Okler fails

to show that the sex-offender registration statute and its 1999 amendment as

retroactively applied to him violate the ex post facto clause of the state or federal

constitutions.

Legal Financial Obligations

        Okler claims his judgment and sentence erroneously includes community

custody supervision fees and interest on nonrestitution LFOs. We agree.

        Unless waived by the court, offenders must pay supervision fees for their

term of community custody. RCW 9.94A.703(2)(d). Here, the trial court imposed



        9
          In following precedent in our ex post facto analysis, we note RCW 9A.44.130(6)(b)
imposes more onerous reporting requirements for individuals experiencing homelessness than
others. This is particularly concerning given the attendant increase in the risk of prosecution and
future imprisonment in light of the apparent absence of evidence that the requirements increase
public safety. See ELIZABETH ESSER-STUART, “The Irons Are Always in the Background”: The
Unconstitutionality of Sex Offender Post-Release Laws As Applied to the Homeless, 96 TEXAS L.
REV. 811, 816 (2018).


                                                10
No. 79358-6-I/11


only nondiscretionary LFOs and stated that it would “waive all other financial

obligations based on indigency.” Despite the court’s oral ruling, Okler’s judgment

and sentence included discretionary community custody supervision fees.

Because the record reflects Okler’s indigency and the court’s intent to waive all

discretionary LFOs, we remand for the trial court to strike the provision. See

State v. Dillon, 12 Wash. App. 2d 133, 152, 456 P.3d 1199, review denied, 195
Wash. 2d 1022, 464 P.3d 198 (2020).

       The State concedes that a court can no longer impose interest on

nonrestitution LFOs. This concession is proper under RCW 3.50.100(4)(b),

which prohibits interest accrual on financial obligations other than restitution.

See Dillon, 12 Wash. App. 2d at 153. We remand to strike the interest provision

from the judgment and sentence.

Statement of Additional Grounds for Review

       Okler raises several issues in his SAG and asks to withdraw his 1990

guilty plea as well as his later guilty pleas to failure to register charges. Okler

claims the police failed to inform him of his Miranda10 rights at the time of his

arrest for the child molestation charges. He claims the police mistreated and

coerced him into signing a confession. Okler also alleges coercion by his

attorneys, who “scared [him] into taking” the guilty pleas for the molestation and

failure to register charges. He claims that he misunderstood his most recent plea

agreement and received ineffective assistance of counsel.




       10
            Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                11
No. 79358-6-I/12


      We are unable to review Okler’s allegations because they pertain to

matters outside the record. State v. Kinzle, 181 Wash. App. 774, 786, 326 P.3d
870 (2014). Issues that involve evidence not in the record are properly raised in

a personal restraint petition rather than a SAG. State v. Calvin, 176 Wash. App. 1,

26, 316 P.3d 496 (2013), remanded on other grounds, 183 Wash. 2d 1013, 353
P.3d 640 (2015).

      We affirm Okler’s conviction for failure to register as a sex offender but

remand to strike community custody supervision fees and nonrestitution interest

from his judgment and sentence.




WE CONCUR:




                                        12